Title: To Thomas Jefferson from Steuben, 30 December 1780
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von
To: Jefferson, Thomas



Sir
Cockermouth 30th. Decr. 1780

Many of our Misfortunes, to the Southward, and elsewhere, have arrisen from the Bad Arrangements of the Q.M. Department, which I hope In future will be on a better footing.
General Green has appointed Lieut. Colo. Carrington. Dy. Qr. [Deputy Quartermaster] for this Department, and directed him to make application to the Executive of this State for Money and other  article[s] he may find necessary for his Department. He has already obtained a Small Sum of money, but is in immediate necessity of more. But as it is impossible for me to determine the certain Sum he may want, I beg that Colo. Carrington may be furnished with the Sum he Shall think necessary to but [put] his Department in a Situation that it ought to be.
